Exhibit 99.1 Marin Software’s Board of Directors Approves Reverse Stock Split San Francisco, CA (August 28, 2017) Marin Software Incorporated (NYSE: MRIN), a leading provider of cross-channel, cross-device, enterprise marketing software for advertisers and agencies, today announced that its Board of Directors has approved proposals to effect a reverse stock split and reduce the number of authorized shares of Marin’s common stock. The proposals are subject to stockholder approval to adopt an amendment to Marin’s Restated Certificate of Incorporation. “Over the past year, the board and management have focused on putting in place initiatives to return Marin to growth while operating with financial discipline to maximize shareholder value," said Chris Lien, Chief Executive Officer of Marin Software. "We believe this proposed change will enhance the appeal of our common stock to the financial community, including institutional investors and the general investing public.” Marin expects to hold a special meeting of stockholders on October 5, 2017 to obtain stockholder approval of the reverse split, proposed at a ratio of not less than 6-to-1 and not greater than 10-to-1, and to reduce the total authorized shares of Marin’s common stock from 500,000,000 to a number equal to 500,000,000 multiplied by two times (2x) the reverse stock split ratio. Marin’s Board of Directors will determine the exact ratio of the stock split before October 6, 2017 without any further approval or authorization of its stockholders. Marin believes these proposals will increase the per share trading price of Marin’s common stock. The Company filed a preliminary proxy statement regarding the special meeting with the U.S. Securities and Exchange Commission. The preliminary proxy statement can be accessed for free at www.sec.gov. Investors are encouraged to read the preliminary proxy statement because it includes important information regarding the special meeting.
